Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
Since the inception of this proceeding, respondents have reversed the determination finding petitioner guilty of violating certain disciplinary rules and have expunged all references thereto from petitioner’s institutional record. Consequently, respondents seek to dismiss the proceeding as moot. Petitioner, however, has objected to the motion and contends that an exception to the mootness doctrine exists since the questions raised herein evade judicial review. We disagree. The issue before us has been rendered moot and is not such as to evade judicial review (see, Matter of David C., 69 NY2d 796, 798).
Petition dismissed, as moot, without costs. Weiss, J. P., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.